Dissenting Opinion by
Judge Doyle :
Regretfully, I must dissent. Nothing in the record shows, let alone proves, that the operating privileges of the driver of the vehicle were revoked for six months pursuant to Section 1543 of the Vehicle Code (Code), as amended, 75 Pa. O. S. §1543 (driving while under suspension). Because Appellant’s conviction under Section 1575 of the Code, 75 Pa. C. S. §1575, carries with it as a penalty the same penalty as is imposed upon the driver of the vehicle, the Commonwealth must prove, as an element of its case, the driver’s violation and conviction, as well as the driver’s suspension or revocation penalty. How else could the same penalty be imposed upon Appellant?
There are three distinct subsections of .Section 1543 and the Commonwealth has failed to establish of which subsection or subsections, if any, the driver of Appellant’s vehicle .stood convicted and which were applicable to that driver’s license .revocation. Under the provisions of .Section 1543(c), a driver convicted *621of driving while his license was -only suspended, will have his license revoked for ,an additional six months, while a driver convicted of driving while his license was revolted, will have his license revoked for an additional year. Appellant, having pled guilty to violating ¡Section 157-5, is liable in ¡this -ease for the driver’s penalty under Section 1543, that ¡being either a fine or a fine and mandatory imprisonment,1 along with either a -sis month or -one year revocation if the driver ’s conviction is proven. T-o provide this underlying requirement, the Commonwealth must present a certified record -of conviction establishing the driver’s conviction, in this instance, pursuant to -Section 1543.
The only record evidence that the -Commonwealth has produced to support its case is: a) Appellant’s official notice of revocation, b) Appellant’s citation for violating-Section 1575, -and, c) Appellant’is driving record.2 None of these prove -the driver’s original suspension or -his -conviction under Section 1543. The burden of proof is on the Commonwealth to -prove each of the elements necessary to -suspend or revoke an operator’s -driving privileges. See Phillips v. Commonwealth, 84 Pa. Commonwealth Ct. 217, 478 A.2d 958 (1984).
In the absence of .such proof, I am compelled to dissent and must conclude -that Appellant’s objection is well taken.

-Section 1543(a) ¡requires -that any person, .convicted of driving while his license is suspended, revoked or recalled, shall be fined $200.00, unless he is guilty under Section 1543(b). Section 1543(b) requires. that any person who -drives when his or her operating privilege has been suspended or revoked as a condition of acceptance of ARD for a violation of §3731 (DUI), or because of a violation of §1547(b)(1) (refusal to take test) or a violation of §3731 (DOT), shall be fined $1,000.00 and be imprisoned for not less than ninety days.


 Both the citation for violating Section 1575 and Appellant’s driving record mention the driver’s suspension, but neither is tantamount to proving the driver’s conviction.